Case 1:16-cv-10386-LTS Document 416-10 Filed 11/20/20 Page 1 of 8




                 EXHIBIT J
                Case 1:16-cv-10386-LTS Document 416-10 Filed 11/20/20 Page 2 of 8




From:                             Dimitry Joffe <dimitry@joffe.law>
Sent:                             Wednesday, November 18, 2020 11:02 PM
To:                               Edgarton, G. Mark.
Cc:                               PSaso@gibbonslaw.com; ACallaghan@gibbonslaw.com; Bunis, Michael; Quigley, Kevin
                                  C.
Subject:                          Re: Activity in Case 1:16-cv-10386-LTS Integrated Communications & Technologies,
                                  Inc. et al v. Hewlett-Packard Financial Services Company et al Motion for Leave to
                                  Appear Pro Hac Vice


**External Email**


P.S. My prior draft of the poem introduction (below) read: "Seen flowing down the hills." I've now revised it to: "Still
flowing down the hills." Stronger, I think.
"The difference between the almost right word and the right word is really a large matter. 'tis the difference between
the lightning bug and the lightning." Mark Twain.


Regards,
Dimitry
P.P.S. Or just follow me on Linkedin where I post all this, so I don't have to cut and paste. I know Gibbons is
already there,

‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐
On Wednesday, November 18, 2020 9:18 PM, Dimitry Joffe <dimitry@joffe.law> wrote:

        The Cavalry, Quinn Emanuel,

        Has arrived, Your Honor,

        Seen flowing down the hills,

        Into the breach, like water,

        "Cannon to right of them,

        Cannon to left of them,

        Cannon behind them,

        Volleyed and thundered."


        The Charge of the Light Brigade,

        Lord Tennyson, with my introduction.

        Regards,
                                                           1
      Case 1:16-cv-10386-LTS Document 416-10 Filed 11/20/20 Page 3 of 8


Dimitry



Sent from ProtonMail mobile




-------- Original Message --------
On Nov 18, 2020, 8:13 PM, Dimitry Joffe < dimitry@joffe.law> wrote:

       But you are right, my initial email was confusing, what I probably meant was QE
       making an honest woman out of me, or me making an honest woman out of QE,
       one way or the other, we've kept our vows.
       Regards,
       Dimitry



       ‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐
       On Wednesday, November 18, 2020 8:08 PM, Dimitry Joffe
       <dimitry@joffe.law> wrote:

              I mean QE's notice of appearance.
              Goog night.



              ‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐
              On Wednesday, November 18, 2020 8:07 PM, Edgarton, G. Mark.
              <gedgarton@choate.com> wrote:

                     I would respond if I knew what you meant by your
                     email. Have a good night.

                     Regards,
                     Mark




                     On November 18, 2020 at 7:27:13 PM EST,
                     Dimitry Joffe <dimitry@joffe.law> wrote:
                     **External Email**



                     Made an honest woman out of myself.
                     Regards,
                                              2
Case 1:16-cv-10386-LTS Document 416-10 Filed 11/20/20 Page 4 of 8

           Dimitry



           ‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐
           On Wednesday, November 18, 2020 4:42
           PM, <ECFnotice@mad.uscourts.gov>
           wrote:



                 This is an automatic e-mail
                 message generated by the
                 CM/ECF system. Please DO
                 NOT RESPOND to this e-
                 mail because the mail box is
                 unattended.
                 ***NOTE TO PUBLIC
                 ACCESS USERS***
                 Judicial Conference of the
                 United States policy
                 permits attorneys of record
                 and parties in a case
                 (including pro se litigants)
                 to receive one free
                 electronic copy of all
                 documents filed
                 electronically, if receipt is
                 required by law or directed
                 by the filer. PACER access
                 fees apply to all other users.
                 To avoid later charges,
                 download a copy of each
                 document during this first
                 viewing. However, if the
                 referenced document is a
                 transcript, the free copy
                 and 30 page limit do not
                 apply.

                 United States District Court

                     District of Massachusetts

                 Notice of Electronic
                 Filing


                 The following transaction
                 was entered by Packard,
                 Michael on 11/18/2020 at
                                    3
Case 1:16-cv-10386-LTS Document 416-10 Filed 11/20/20 Page 5 of 8

                 4:42 PM EST and filed on
                 11/18/2020

                                     Integrated Communications & Technologies, Inc. et al v. Hewl
                 Case Name:
                                     Services Company et al
                 Case Number:        1:16-cv-10386-LTS
                 Filer:              Jade Cheng
                                     Integrated Communications & Technologies, Inc.
                                     Cathy Yu
                                     Jason Yuyi
                 Document
                                     409
                 Number:



                 Docket Text:
                 MOTION for Leave to
                 Appear Pro Hac Vice for
                 admission of Luke Nikas
                 Filing fee: $ 100, receipt
                 number 0101-8516681 by
                 Jade Cheng, Integrated
                 Communications &
                 Technologies, Inc.,
                 Cathy Yu, Jason Yuyi.
                 (Attachments: # (1)
                 Exhibit 1, # (2) Exhibit
                 2)(Packard, Michael)




                 1:16-cv-10386-LTS Notice
                 has been electronically
                 mailed to:

                 Anthony P.
                 Callaghan acallaghan@gib
                 bonslaw.com,
                 mbrech@gibbonslaw.com,
                 psaso@gibbonslaw.com,
                 skhansari@gibbonslaw.com

                 Christina T.
                 Lau clau@choate.com,
                 jjohnson@choate.com

                 Dimitry
                 Joffe dimitry@joffe.law

                                 4
Case 1:16-cv-10386-LTS Document 416-10 Filed 11/20/20 Page 6 of 8

                 G. Mark
                 Edgarton medgarton@cho
                 ate.com, srines@choate.com

                 Joshua A
                 McGuire josh@joshmcguir
                 elaw.com

                 Kevin C.
                 Quigley kquigley@choate.
                 com,
                 eckostanski@choate.com

                 Michael H.
                 Bunis mbunis@choate.co
                 m, adoucette@choate.com

                 Michael T.
                 Packard michaelpackard@
                 quinnemanuel.com,
                 Calendar@quinnemanuel.co
                 m

                 1:16-cv-10386-LTS Notice
                 will not be electronically
                 mailed to:

                 Christian A. Stueben
                 Gibbons, P.C.
                 One Pennsylvania Plaza
                 37th Floor
                 New York, NY 10119

                 Paul A. Saso
                 Gibbons, P.C.
                 One Pennsylvania Plaza
                 37th Floor
                 New York, NY 10119


                 The following document(s)
                 are associated with this
                 transaction:

                 Document description:Main
                 Document
                 Original filename:yes
                 Electronic document
                 Stamp:
                 [STAMP
                 dcecfStamp_ID=1029851931
                                  5
Case 1:16-cv-10386-LTS Document 416-10 Filed 11/20/20 Page 7 of 8

                  [Date=11/18/2020]
                  [FileNumber=9054978-
                  0]
                  [49400d1e0bff63dbee62a493
                  db4d3231f5ef3d3496f8256ea
                  3f8c18038cc8a2e1c
                  cc4861b0408a9d1d599ad172
                  5928887f979eac5a55c86d2ee
                  bd69e3aa38c1f]]
                  Document
                  description:Exhibit 1
                  Original filename:yes
                  Electronic document
                  Stamp:
                  [STAMP
                  dcecfStamp_ID=1029851931
                  [Date=11/18/2020]
                  [FileNumber=9054978-
                  1]
                  [1dd689f555536795c6fb3bdd
                  67ff7bf22826f4b9feee0525b0
                  aadf46ccd12fbfcf
                  969dc21e1abe95b4989ed8e6
                  298ce1e5401c1734b4a2b85d
                  fd7bd985e0783d]]
                  Document
                  description:Exhibit 2
                  Original filename:yes
                  Electronic document
                  Stamp:
                  [STAMP
                  dcecfStamp_ID=1029851931
                  [Date=11/18/2020]
                  [FileNumber=9054978-
                  2]
                  [79e3f77790978d44c7478e77
                  c9d2ccca7381de34272f0c129
                  a742a14bea6868e15
                  8ea9f09f79162adc38668247c
                  2644e766e6dab331fe074620
                  28822eeb033ca]]




           Choate Hall & Stewart LLP Confidentiality Notice:


                                   6
Case 1:16-cv-10386-LTS Document 416-10 Filed 11/20/20 Page 8 of 8

           This message is transmitted to you by or on behalf
           of the law firm of Choate, Hall & Stewart LLP. It is
           intended exclusively for the individual or entity to
           which it is addressed. The substance of this
           message, along with any attachments, may contain
           information that is proprietary, confidential and/or
           legally privileged or otherwise legally exempt from
           disclosure. If you are not the designated recipient of
           this message, you are not authorized to read, print,
           retain, copy or disseminate this message or any part
           of it. If you have received this message in error,
           please destroy and/or delete all copies of it and
           notify the sender of the error by return e-mail or by
           calling 1-617-248-5000. If you are a resident of
           California, please see Choate’s Notice to California
           Consumers Concerning Privacy Rights, which is
           posted at https://www.choate.com/terms-of-
           use.html#privacy-statement.

           For more information about Choate, Hall & Stewart
           LLP, please visit us at choate.com




                                     7
